Citation Nr: 1432523	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-36 095	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable disability rating for left thigh disorder.

2. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for hypertension, to include as due to exposure to herbicides and to include as secondary to service-connected diabetes mellitus, type II.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.

6. Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

7. Entitlement to service connection for a left hip disability, to include as secondary to a left knee disability. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2008, April 2009, and September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and from a May 2011 rating decision by the VA Appeals Management Center (AMC).  Jurisdiction rests with the RO in St. Petersburg, Florida, from which the appeal was certified.  In October 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

In November 2012, the Board denied the service connection claims on appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2013 Order, the Court vacated the Board's decision and remanded the issues to the Board for compliance with a Joint Motion for Remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Increased Rating Claims

In a May 2011 rating decision, the AMC granted entitlement to service connection for a left thigh disorder and assigned a noncompensable disability rating effective January 15, 2009.  The record indicates the Veteran filed a timely Notice of Disagreement with the May 2011 determination in September 2011.  In a September 2012 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 30 percent disability rating effective December 10, 2010.  The Veteran also filed a timely Notice of Disagreement with the September 2012 decision in December 2012.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The record does not reflect that the Veteran has been issued a Statement of the Case in connection with these issues.  Remand is therefore required so that the Veteran may be issued a Statement of the Case with respect to these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Service Connection Claims

In August 2011, the Veteran underwent VA examination in connection with his service connection claims.  Specifically, the VA examiner opined that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus, type II.  Upon review, the Board finds the VA examiner failed to provide a rationale for the opinion that the Veteran's hypertension was not aggravated by his service-connected diabetes mellitus, type II.  Therefore, remand is required to obtain an addendum opinion.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2013). 

Additionally, the VA examiner opined that the Veteran's left knee disability was less likely as not related to active duty.  Notably, the VA examiner found the service treatment records indicated the Veteran's in-service left knee injury had healed with no documented residuals.  The VA examiner also determined that the evidence did not support the incurrence of a meniscus tear during active duty.  However, the Court found the service treatment records demonstrated damage to the meniscus cartilage or the medial collateral ligament in contradiction to the VA examiner's findings.  As the opinion was therefore based on an inaccurate factual premise, the Board finds the VA examination inadequate for purposes of determining entitlement to service connection.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Therefore, remand is warranted in order to afford the Veteran an additional VA examination to determine the etiology of any left knee disability.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159. 

In addition, the Board finds that the service connection claims for a low back disability, a right knee disability, and a left hip disability are inextricably intertwined with the claim of entitlement to service connection for a left knee disability.  See 38 U.S.C.A. § 2307 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.1600(a), (b) (2013).  Therefore, these issues are also remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Finally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from August 2011 to the present from the VA Medical Center in Tampa, Florida, and any associated outpatient clinics.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record all VA treatment records dated from August 2011 to the present for the Veteran from the VA Medical Center in Tampa, Florida, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified.

2. Then, forward the Veteran's claims file to the August 2011 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus, type II.  The claims file and a copy of this Remand must be made available to the examiner for review in conjunction with the examination.  

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any left knee disability diagnosed during the pendency of the appeal.  The claims file and a copy of this Remand must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed, to include appropriate X-ray examinations.

After a review of the evidence, to include the service treatment records, VA treatment records and examination reports, private medical records, and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left knee disability had its onset during active duty or is otherwise causally or etiologically related to any in-service event, disease, or injury.  In this respect, the examiner should note the service treatment records documenting damage to the meniscus cartilage or the medial collateral ligament as well as the Veteran's lay statements regarding the history of his symptoms.  

If, and only if, the examiner determines that a left knee disability is causally related to active duty, then the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed low back disability, right knee disability, and/or left hip disability was caused or aggravated by the service-connected left knee disability.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. Then, issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issues of entitlement to an initial compensable disability rating for left thigh disorder and entitlement to an initial disability rating in excess of 30 percent for PTSD.  38 C.F.R. 
§ 19.26 (2013).  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal as to any of these issues and the benefit remains denied, return the case to the Board for appellate review.

5. Thereafter, re-adjudicate the claims of entitlement to service connection for hypertension, a left knee disability, a low back disability, a right knee disability, and a left hip disability.  If any benefit sought on appeal remains denied, provide the Veteran a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



